 TRI-CITY LINEN SUPPLYTA-CityLinen Supply and Sales Drivers&Dairy Em-ployees Local 166,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America.Cases 21-CA-13661 and 21-RC-14173March 11, 1976DECISION, ORDER, AND CERTIFICATIONOF REPRESENTATIVEBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn November 18, 1975, Administrative Law JudgeIrving Rogosin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and andhereby orders that the Respondent, Tri-City LinenSupply, Riverside, California, its agents, successors,and assigns, shall take the action set forth in the saidrecommended Order.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast forSalesDrivers & Dairy Em-ployeesLocal 166, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America, and that, pursuant to Section 9(a) of theNational Labor Relations Act, as amended, the saidlabor organization is the exclusive representative ofall the employees in the following appropriate unitfor the purposes of collective bargaining in respect torates of pay, wages, hours of employment, or otherterms and conditions of employment:Allwholesale and retail route salesmen andshuttle drivers, excluding all other employees,office clerical employees, professional employ-21ees, guards,and supervisors as defined in theAct.1We find it unnecessaryto relyon the comments or citations in theAdministrative Law Judge's Decision concerning the discretion of theBoard to direct an election during the pendency of an unfair labor practicecharge affecting the unit involved in the representation proceeding.it suf-fices to state that where a charge of the type herein is pending, the RegionalDirector may, upon receipt of a request to proceed from the charging party,which he received here,proceed with an election.DECISIONSTATEMENT OF THE CASEIRVING Ro0OSIN, Administrative Law Judge: The com-plaint, issued on July 18, 1975, alleges that Respondent hasengaged in unfair labor practices within the meaning ofSections 8(a)(1) and2(6) and (7) of the Act. On August 26,1975, the Acting Regional Director issued his Report onObjections to the Election in Case 21-RC-14173, togetherwith an Order Directing Hearing on said Objections, andconsolidating the objections for hearing with the unfair la-bor practice case.With regard to the unfair labor practices, the complaintalleges in substance that on about May 9,1975, Respon-dent engaged in various acts of interference,restraint, andcoercion by (1) interrogating employees concerning theirunion membership, activities, and sympathies; (2) threat-eningemployees with plant closure and other retaliation ifthey engaged in union or other protected concerted activi-ties;(3) announcingthe futilityof selecting the Union astheir bargaining representative in order to induce them toabandon their union activities; and (4)promising them in-creased economic and other benefits for the same purpose.Respondent's answer admits some of the procedural andjurisdictional allegations of the complaint,denies the sub-stantive allegations,and alleges various affirmative defen-ses.'Hearing washeld on the consolidatedcases on Septem-ber 23, 1975, at Los Angeles, California. The GeneralCounsel, Respondent, and the Union were represented bycounsel,were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, to introduce evidencerelevant and material to the issues, to argue orally, and tofile briefs and proposed findings of fact and conclusions oflaw. The General Counsel waived oral argument but coun-sel for the Union and Respondent Employer argued orallyon the record. The General Counsel and Respondent Em-ployer filed briefs on October 20, 1975. Respondent Em-ployer incorporated in his brief proposed findings of factand conclusions of law, which are disposed of by the find-'Designations herein are as follows: the General Counsel,unless other-wise stated,his representative at the hearing;Tri-CityLinen Supply, Re-spondent, the Company or the Employer;SalesDrivers & DairyEmployeesLocal 166, International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,the ChargingParty,the Union or thePetitioner;the NationalLaborRelationsAct, asamended(61 Stat. 136, 73Stat.519, 29 U.S.C. §151,et seq.),the Act; the National LaborRelationsBoard, the Board.The unfair labor practicecharge was filed and served onRespondenton May 19, 1975.223 NLRB No. 4 22DECISIONSOF NATIONAL LABOR RELATIONS BOARDings and conclusions hereinafter made.No proposed find-ings of fact or conclusions of law have been filed by any ofthe other parties.At the close of the General Counsel'scase,Respondent Employer moved to dismiss the com-plaint for failure of proof.The motion was denied. At theclose of the hearing,the Petitioner moved to overrule theobjections to the election.Ruling on said motion havingbeen reserved,the motion is disposedof bythe findingsand conclusions hereinafter made.Upon the entire record in the case,based upon the ap-pearance and demeanor of the witnessesand the briefs,which have been duly considered,I hereby make the fol-lowing:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTFrankCifu,an individual,isand at all times materialherein has been the sole proprietorof Tri-City Linen Sup-ply, a business engaged in the rental of linen supplies inRiverside,California.During the 12-month period preced-ing the hearing,Respondent purchased and received goodsand supplies valued in excess of $50,000 from supplierslocated within the State of California,which suppliers, inturn,purchased and received said goods and supplies di-rectly from suppliers located outside tht State of Califor-nia.It is, therefore,found,upon the basis of the foregoingand upon the entire record,that the Board has jurisdictionon the basis of standards established for indirect inflowand that,at all times material herein,Respondent has beenan employer within the meaning of Section 2(2), engagedin commerce and in a business affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDSalesDrivers & Dairy Employees Local 166, Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpersof America, the Unionherein, is, and atall times material herein has been,a labor organizationwithin the meaning ofSection 2(5) of the Act.Ili.THE UNFAIR LABOR PRACTICESA. Interference,Restraint,and CoercionEarly on the morning of May 9, a man, identified at thehearing as Henry S.Papke, business representative of theUnion,called on Cifu at his office,and told him that hewanted to discuss the Union. Stating that he was busy anddid not wish to talk to him that morning,Cifu asked Papketo leave.About 8 o'clock that morning,Cifu called a meeting ofthe driversor route salesmenin the company lunchroom,2 These findings are based on the allegations of the complaint, whichRespondent denied for lack of knowledge or information sufficient to forma belief, and a written stipulation entered into by all the parties at the outsetof the hearing.where meetingswere usually held. All the drivers,some sixin number, excepting Sam Smith, who was absent thatmorning, attended the meeting. Also present, in addition toCifu, were Ray de Cormier,salesmanager, Jim Cifu, theowner's brother and general manager, and Dave Kellogg, asupervisor.3 Cifu told the assembled employees of the visithe had received that morning and, remarking that that wasthe first he had heard about a union, said that he wanted toascertain if the employees were actually interested in unionrepresentation. Cifu stated that he did not think that theemployees needed a union because there were probablythree drivers who would not benefit from union member-ship and would be paying dues for nothing. This was anobvious reference to employees who, because of prior mili-tary service, were entitled to receive medical treatment andhospitalization for themselves and their dependents."It isundisputed that Cifu stated at thismeetingthat, ifthe Union came in, he would sell the business within 30days.According to William Carmer, one of the drivers,Cifu also stated that if the Union were not voted in, hewould increase the drivers' routes, eliminateone route, andconsolidateothers, thereby enabling the drivers to increasetheirearnings.Carmer further testified that Cifu an-nounced that under no circumstances would he "have anypart of the Union." Cifu proposed that a ballot be taken sothat he could be informed as to whether he was obliged todiscuss the matter further with the Union. He thereupondistributed scraps of paper on which the employees couldvote for or against the Union. Cifu and the supervisorsthen left the room. After discussion among the employees,the men cast their ballots.Cifu and de Cormier were then invited to return, and theballots were opened, revealing that four ballots had beencast against and two in favor of the Union. .Cifu then told the men that, as they were all aware, hehad been considering the sale of his business to Nu-WayLaundry, a Long Beach concern, but that as long as hecould be assured that there would be no union in the plant,and he could continue to operate as he had planned, hewould continue in business, his health permitting, and at-tempt to increase their earnings by adding new routes. Cifualso told the drivers that he would be the only one affectedby any sale of the business and that their jobs would not bejeopardized because Nu-Way Laundry operated under aunion contract.5About a month earlier, in April, at a regular meeting of3Unlessotherwisestated or required by the context, all references to Cifuhereinafter are to FrankCifu, the owner. Cifu wasuncertainwhether hisbrother waspresent from the beginning of the meetingor whether he camein while the meeting was in progress. Jim Cifu did not testify. In any event,it is unnecessaryto resolvethis issue.4 Earlier that morning,Cifu had spoken to Alfred Gross and RonaldMiller and pointed out to them that, as retired servicemen, any fringe bene-fits theymight receivefrom the Union would be of no advantage to them.They agreed,Miller commentingthat all he wasinterestedinwas an in-crease in earnings.Since Cifu's statements in that regard amounted to anexpression of views,arguments,or opinion,containing no threatof reprisalorpromiseof benefit,no finding is based on these statements.Thesefindingsare based on a composite of the credible and mutuallycorroborativetestimony of Carmer, Alfred Gross, and Dana Owen, notcontradicted in material respectsby Cifu. Cifu conceded that he told thedrivers at this meeting that if theCompany "wentunion," he would "nolonger bewith" it, and that he would sell the business to another company. TRI-CITY LINEN SUPPLY23the employees,Cifu had informed them that he was negoti-ating with the American Linen Supply Company to acquirecustomer routes in Riverside.Asked at the May9 meetinghow he intended to increase the drivers' routes, Cifu saidthat he was negotiating with that concern,from which hehad previously purchased routes in other areas,for the ac-quisition of 20 or 30 customers in Riverside. This, Cifusaid,would enable them to increase their volume which,with the introduction of the computer system which he wasinstalling, would result in increased earnings to the driversof $20 to $30 per route.With regard to the changeover to the computer system,Owen testified that he had recommended to Cifu the instal-lation of a computer system a year earlier.Cifu testifiedthat in February or March, long before the advent of theUnion, he had decided to convert his operation to a com-puter system. At a meeting a week before the May 9 meet-ing,Cifu announced the impending changeover, whichwould enable the drivers to serve substantially more cus-tomers on a 4-day week than had previously been servedon a 5-day week, thereby increasing drivers' earnings bybetween $25 and $30 per route. At the May 9 meeting, Cifustressed that the change to a computer system was verycostly (in the vicinity of $55,000), but that it would beworth it in the long run to both the drivers and the Compa-ny. Although, according to Cifu, the computer system wasready forinstallationabout 2 weeks before the May 9meeting, it didnot become operational until a week afterthe meeting.It is undisputed that Cifu, who had sustained a heartattack early in 1975,had considered selling his businessbefore the advent of the Union. Early in April; representa-tives of the prospective purchaser had visited the plant andhad been observed by various employees. According toOwen, Jim Cifu had told him a month before the May 9meeting that his brother was considering selling the busi-nessto Nu-Way Laundry because of the state of his health.Owen testified that he discussed this with the employeeswithin the next few days.Respondent denies thatCifuinterrogated his employeesconcerning their union sympathies or adherence at theMay 9 meeting. Cifu himself, however, admitted that at theoutset of the meeting he asked them whether they wereactually interested in union representation.When theunion representative calledon Cifuthat morning,Cifu dis-missed him summarily without learning whether the Unionclaimed to represent a majority of the employees.It cannotbe said, therefore, that Cifu's purpose in polling the em-ployees was to verify a claim of union majority. It is morereasonable to conclude that Cifu resorted to polling theemployees as a means of interrogating them concerningtheir union adherence and sympathy.Moreover,in conducting the poll, Respondent failed toobserve the safeguards required by theStruksnescase 6 onseveral counts.First,Cifu failed to communicate to theemployees the purpose of the poll, except to say that hewas attempting to ascertain whether the employees were infact interested in securing union representation.Second, hegave the employees no assurances against reprisals. Third,he conducted the poll in a coercive atmosphere culminat-ing in the commission of unfair labor practices.It is undis-puted that after the poll, when it was revealed that theemployees had voted four to two against the Union, Cifustated to the employees that if the Company were union-ized,he would sell his business to another concern andwould no longer be associated with the Company.Although Cifu testified that he had been considering thesale of his business ever since he had sustained his firstheart attack, and it is undenied that the prospective pur-chaser had actually inspected the plant and the companybooks, according to'employee Gross' uncontradicted andcredited testimony, Cifu told the employees before the pollwas taken that the prospective purchaser had not been ableto raise the down payment. Cifu, nevertheless, stated thathe wanted to know where he stood with the drivers so thathe could decide whether to "renew" negotiations for thesale of the plant, in the event the employees voted for theUnion, or to retain ownership and expand the operation.After polling the employees, Cifu again mentioned the pos-sibility of a sale of the business to the Nu-Way Laundry.He left no doubt, however, that any decision regarding thesale of the business was contingent on whether the employ-ees selected the Union as their bargaining agent. Accord-ing to his testimony, he told the employees, "if there wereno union and no stress on me, I would continue to try toincrease the routes so the fellows could do better and keepit as long as my health held out." He further stated that "aslong as I was sure that there would be no union in theplace, that I could continue to operate it in the manner thatIwas planning, that physically I could probably cope withit and I would."Under these circumstances,his statementto the employees that even in the event of a sale their jobswould not be affected because the prospective purchaseroperated under a union contract, was insufficient to neu-tralize the effect of his equivocal threat to sell the plant ifthe Union succeeded in organizing the employees. The factthat the prospective purchaser may have been party ;to aunion contract did not necessarily assure the employees ofcontinued employment for any of a variety of reasons toonumerous to mention.Whatever Cifu's previous intentions may have been withregard to the sale of his business,it is evident that he hadno serious intention of negotiating a sale at the time unless,as he stated, the employees saw fit to designate the Unionas their bargaining agent .7 The implication that dealingwith the Union would necessarily have an adverse effect onhis health and that he could only continue to operate hisbusiness if he were not required to deal with the Union,while perhaps a subtle attempt to appeal to the employees'sympathies, only served to underscore Cifu's determinationnot to deal with the Union under any circumstances. Thereisno reason to assume that normal relations with theUnion would have had an adverse effect on his health. Inany case, this is not a valid reason for refusing to deal witha duly designated bargaining representative of one's em-ployees.The record leaves no doubt that Respondent threatened6Struksnes Construction Co., Inc.,165 NLRB 1062 (1967).7Cifu was still operating the business at the time of the hearing. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDhis employees with possible sale of the plant to chill theirunionism, thereby interfering with their right to self-organi-zation.It is,therefore,found that,by coercivelyinterrogatinghis employees on the morning of May 9, 1975, prior toconducting the poll concerning their union membership,activities,and sympathies,and thereafter polling the em-ployees, without complying with the necessary safeguards,and by threatening employees with the sale of his businessif they engaged in union or other protected concerted ac-tivities,Respondent has interfered with,restrained, andcoerced employees in the exerciseof rightsguaranteed inSection 7, thereby engaging in unfair labor practices withinthe meaning of Section 8(axl) of the Act sThe complaint further alleges that Respondent promisedemployees increased economicand other benefits in orderto induce them to abandon their support of the Union. Theevidence discloses that in previous meetings with the em-ployees, especially in April, at least a month before theadvent of the Union, Cifu notified the drivers that he hadbeen negotiating with another company to acquire some ofits customers in the Riverside area.The recordfurther es-tablishes that in February or March 1975, following discus-sionswith employee Owen on the subject, Cifu com-menced negotiations for the installation of a computersystem which had been scheduled to become operationalabout 2 weeks before the May 9 meeting, although this didnot occur until about a week after that meeting.At a meeting a week earlier, and before he learned of theunion activity, Cifu announced the installation of the com-puter, and explained how it would increase the drivers'earnings by $25 to $30 a week. For at least a month priorto the meeting of May 9,there had been discussions amongthe drivers,as well aswith Jim Cifu,concerning the instal-lation of the computer system, as well as the addition andconsolidation of routes, all of which would result in in-creased earningsfor the drivers.When asked at the meeting ofMay 9 how the driverscould increase their earnings,Cifu repeated that he hadbeen negotiatingto acquire additional customers andthereby increase the volume of business and earnings ofthe employees. According to employee Carmer, Cifu stat-ed, in effect,that the increase in earnings resulting from theconsolidation of the routes was contingent upon their vot-ing againstthe Union. Carmer conceded, however, that he,as well as theother employees, had been aware of discus-sions relative to the Company's installation of a computersystemprior to May 9, and Cifu's decisionto convert hisoperation to a computer system well before that date. Tothis extent,therefore,especially in view of the cost of in-stallingthe computer system, it is unlikely that Cifu threat-ened to discontinue the system,or that the employees rea-sonably believed that he would do so if they voted for theUnion.As to the acquisition of additional customer routes fromAmerican Linen Supply, although the evidence reveals thatCifu had mentioned this to employees before the advent ofs Although the complaint alleges that Respondent threatened his employ-ees with plant closure, rather thana plant sale, this does not constitute amaterial variance.the Union,it isevident that these negotiations had not yetbeenconsummated as of the May 9 meeting. According toCifu, he told the drivers at that meeting that he was innegotiationswith American Linen Supply for the acquisi-tion of additional routes, which would result in anincreasein their earnings. Viewed in light of his statement that, ifthe Union wereselected asbargainingagent,he would sellthe business within 30 days, it becomes apparent that Cifuwas warning his employees that if they selected the Unionhe would discontinue negotiations to acquire the additionalroutes.It is,therefore, found that Respondent did not, by Cifu'sstatementsat the May 9 meeting regarding the changeoverto the computer system and the consequent effect on theearningsof the employees, explicitly or implicitly, prom-ise them benefits or threaten to abandon or discontinue thesystem asa means ofretaliating against the employees fortheir union adherence. Although Cifu was undoubtedly ap-pealing to the employees'senseof gratitude for the benefitsaccruing to them from the installation of the computer sys-tem, the evidence is insufficient to warrant a finding thathe threatened to deprive the employees of these benefitsunless they renounced the Union. Cifu's statements regard-ing the acquisition of additional customer routes, however,were prospective in nature, and conveyed a thinly veiledthreat that he would pursue these negotiations only if theemployees surrendered their right to self-determination.It is, therefore, found that, by Cifu's statements that hewas negotiating to acquire additional routes, which wouldhave the effect of increasing the drivers' earnings, and, byreasonable implication that, if the employees pursued theirunion activities, he would cease these negotiations andthereby deprive them of the benefit of any increased earn-ings,Respondent alternately promised employees benefitsto renounce the Union, and threatened them with reprisalsbecause of their union activity, thereby interfering with,restraining, and coercing employees in the exercise ofrights guaranteed in Section 7 of the Act.The complaintalso allegesthat, at the meeting on May9, Cifu told the employees that it would be futile to selecttheUnion as their bargaining representative in order toinduce them to renounce the Union. There is no directevidence that Cifu made this explicit statement, and thiscan only be inferred from the statements actually found tohave been made by him. Since such a finding would notaffect the remedial order, it is unnecessary to draw such aninference.B. Objections to the ElectionOn May 9, 1975, the Union filed its representation peti-tion in Case 21-RC-14173. A Stipulation for Certificationupon Consent Election was entered into by the parties andapproved by the Regional Director on May 14, 1975. OnMay 23, 1975, an election by secret ballot was conductedamong employees of the Employer in an agreed appropri-ate unit .9 The tally of ballots disclosed that of approxi-s The unit was described as follows:Included: All wholesale and retail route salesmen and shuttle drivers.Excluded: All other employees,office clerical employees,professionalemployees,guards and supervisors as definedin the Act. TRI-CITY LINEN SUPPLY25mately eight eligible voters, four cast ballots in favor of,and two against, the Petitioner,with one challenged ballot.The challenged ballot was not sufficient to affect the re-sults of the election.On May 30, 1975, the Employer filed and served timelyobjections to the election.On July 18, 1975, the ActingRegional Director issued the complaint in Case 21-CA-13661, alleging violations of Section 8(a)(1) of the Act.On August 26,1975,the Acting Regional Director issuedhis Report on Objections,stating that,although unrelatedto the issues raised by the complaint,in order to effectuatethe purposesof the Actand to avoid unnecessary cost ordelay,he was directing a hearing on the objections andconsolidating the representation case for hearing with theunfair labor practice case.The basis of the objections,numbered 1(a) and(b) to 5,inclusive,may be summarizedas follows:1.At a meetingheld byBusiness RepresentativeHenry S. Papke on the eve of the election,he madematerialmisrepresentationswhich influenced thechoice of the employees at a time when the employerdid not have the opportunity to correct the misrepre-sentations.2.On May 19, 1975, thePetitioner filed an unfairlabor practice charge against the Employer to intimi-date him and interfere with lawful electioneering.3.The holding of the election while an unfair laborpractice charge was pending and the investigation ofsaid chargesby a Boardagentdestroyed the laborato-ry conditions required for an election.1.The alleged misrepresentations by petitionerThe night before the election,Business RepresentativesPapke and Paul Pelissero held an informal meeting of theemployees at a bar in Riverside, known as the GreenRoom. All but one of the drivers were present. Gross ar-rived after the meeting had been in progress for some time,and Ronald Miller was the last driver to arrive.The Employer contends that at this meeting the unionbusiness agents misrepresented to the employees the earn-ingswhich they could expect under a union contract. Onabout April 30,1975, two master agreements between laun-dry suppliers in the Riverside-San Bernardino area and theUnion had expired, and the Union was negotiating newcontracts.One master agreement applied to industrial sup-pliers, the other to linen supply concerns. The industrialcontract covered laundry companies supplying shirts,pants, wiping cloths, and similar articles,commonly usedin garages. The linen supply contract applied to suppliersof flat work,towels, tablecloths,napkins,and similar arti-cles, and to restaurants,beauty shops,hospitals,and con-valescent homes. The Employer had never been a party toeither contract.As of thetimeof the meeting of May 22, the rate ofcompensation under the industrial contract was $85 for thefirst $400 of business obtained by the driver, plus 10 per-cent of the excess over$400. The wage scale under thelinen contract at the time was $5.22 an hour for a 40-hourweek.The Unionwas seeking a new wage scale under theindustrial contract providing for a $100-a-week guaranteefor the first $400, plus 10 percent of the excess over $400,and a 45-cent-an-hour raise under, the linen supply con-tract.According to Papke's undisputed testimony, the ex-pired linen supply contract also contained a provision thatthe industrial rate would apply on garments, and there wasevidence that the Employer supplied chef's coats andpants, as well as aprons,classified as garments,to some ofits restaurant customers. Generally, however, the Employersupplied linens exclusively to restaurants and beauty shops,commonly classified as linen supplies.Significantly, therate of compensation of the Employer's drivers was basedon a formula similar to that provided under the industrialcontract. According to Owen's undisputed testimony, driv-erswith the Company were compensated at the rate of$160 for the first $1,000 of volume, and 5 percent of theexcess over$1,000.According to employee Gross, Papke stated that hecould see no reasonwhy the Unioncould not obtain anindustrial contract for the men, which would result in anincrease to $85 a week plus 10 percent of the excess over$400, or between $45 and $50 per week.Employee Miller, too, quoted Papke as stating, in re-sponse to his inquiry as to what he could expect under aunion contract, that he would receive $85 for the first $400and 10 percent of the excess.Miller then made some calcu-lations to determine what his earnings would be. Milleradded that Papke told the other drivers present that sincethey all knew how muchbusinessthey did, they could eachdetermine their earnings under a union contract.Papke conceded that he might have mentioned a "ballpark figure" of a $50-per-week increase, based on the in-dustrial rate, if the Union won the election.On the other hand, Owen testified that Papke told thegroupthat, if the Unionwere selected,he would try tosecure the industrial rate and that, although he could notguaranteeit,he was fairly confident that he could obtainan industrial contract. For his part Papke testified that, inresponse to an inquiry by one of the drivers, he describedthe difference between the industrial and linen supply con-tracts. Furthermore, he told the group that he was makingthem no promises and that all terms and conditions of em-ployment were subject to negotiation with their employer.Papke denied that he ever told the employees that the Em-ployer would be required to sign an industrial contract andthat that, too, would be subject to negotiation.Papke acknowledged that he had never ascertained fromthe employees prior to this meeting the kind of linens theEmployer handled. He did, however, ask them at whatwage rates they were being paid. Admittedly, he discussedindustrial rates at the meeting and,, contrary to the testimo-ny of Owen, asserted that he had differentiated betweenindustrial and linen rates. According to Owen, he askedPapke to explain the difference between the methods ofcompensationbut received no satisfactory reply. The barin which the meeting was held was admittedly noisy, whatwith the beer drinking and the din of background noisesand music, and it is evident that much of what was saidwas not heard by all the drivers. At least two of them ar-rived later than the rest. 26DECISIONSOF NATIONAL LABOR RELATIONS BOARDOwen testified that Papke told the driversthat if theUnion won the election,itwould secure an industrial con-tract for them,and proceeded to discuss the industrial ratesmentioned earlier.Papke further stated,according toOwen,that the drivers would receive $85 for the first $400of business,and 10 percent of the excess,on the basis ofwhich Owen computed his anticipated earnings.Papke fur-ther told them,Owen testified,that the Union was negoti-ating a new contract with the industrial companies whichcould result in an increase of $15,to a $100 guarantee forthe first $400 and 10 percent of the excess,and that theUnion would secure themthe industrialcontract whichwould result in a substantial raise.According to Owen,when he asked Papke what the difference was between theindustrial supply and linen supply contracts,Papke neverexplained that there was a difference,and Owen assumedthat the rates statedby Papke would be applicable to driv-ers working for linen supply firms.The burdenof the Employer's objectionson this aspectof the case is that,in discussing the rate of compensationwhich drivers could expect,UnionRepresentative Papkerelied on the industrial contract as a frame of referencerather than the linen supply contract,when he knew orshould have known that the businessin which the Employ-er engaged wouldbe coveredby the linensupply contract..Papke testified that,in response to a questionby one ofthe drivers,he explained that there were two separate con-tracts;i.e., a linensupplycontract,and an industrial laun-dry contract.He told the men that,under the linen con-tract, the hourlywage scale at the time was$5.22 an hour.The industrial laundry contract,Papke said,provided for aminimum guarantee plus a percentage of the excess overthe minimum.The issueof which contract would be appli-cable to theCompany would besubject to negotiation withCifu.Papke categoricallydenied thathe made any prom-ises to the employees concerning wages andbenefits or thathe told them thatthe Companywould be compelled to signan industrial contract,emphasizingthat the type of con-tract applicable would,like all other termsand conditionsof employment,be subjectto negotiation.It is altogether likely that Papke told the employees thatif the Union were selected as bargaining agent,he wouldendeavor to enter into an industrialcontract with the Com-pany.But the consensus of the testimonyof the employeeswas that Papke at no time made any firm promise or com-mitment concerning wage increases or benefitsor the typeof contract which wouldbe applicableto Respondent'sbusiness.Upon a reconciliation of the conflictingtestimony, andbased on the appearance and demeanor of the witnessesinvolved,it is found that the union representatives did notmake any misrepresentations during thecritical period be-fore the election,and that Papke's statements concerningthe industrial contract,which he differentiatedfrom thelinen supply contract,did not,in fact, amount to misrepre-sentations or mislead the employees.It isfurther foundthat Papke's statements were well withinthe capacity ofthe employees to evaluate.1010 See SouthernHealthCorp.d/b/a Corydon Nursing Home,201 NLRB462 (1973);Hollywood Ceramics Company.Inc.,140 NLRB 221 (1%2).2.The filing of the unfair labor practice chargeThe Employer's next principal objection is based on theUnion's filingon May 19, 1975, of the unfair labor practicecharge which the Employer alleges was calculated to "in-timidate the employer,prevent or have a chilling effect onlawful campaigningby the employer, and was used by Mr.Papke to accuse falsely the employer of improper motives."Although the objection asserts that Papke publicized thecharge to impress the employees with their need for protec-tion, no evidence was adduced in support of this latter alle-gation.In connection with this objection, the Employer con-tends that he was prevented from engaging in lawful elec-tioneering because he had been advised by a Board agentto refrain from discussing the Union with his drivers. Uponfurther examination,itwas established that the Boardagent was merely respondingto Cifu's request for advice,and recommended that he consult an attorney knowl-edgeable in labor relations.Thereis no basis for a findingthat the unfair labor practice charge, which has been foundto have had merit, was filed for any purpose other than tovindicate the employees' rights. Nor can it be assumed thatCifu was inhibited in anylegitimatecampaigning by theadvice of the Board agent.This objection is found to bewithout merit.3. The holding of the election while the unfair laborpractice charge was pendingThe Employer's final objection is based on the groundthat the election was held while an unfair labor practicecharge was pending:... the Board does not,as a general practice,directan election during the pendency of an unfair laborpractice charge affecting the unit involved in the rep-resentation proceeding,absent the filing of waivers bythe chargingparty. Thispractice is, however,a matterwhich lies within the discretion of the Board, as part ofits function of determining whether an election will ef-fectuate the policiesof the Act,and is not requiredeitherby the Actor by the Board'sRules and Regula-tions.Accordingly, an exception may be made to thegeneral practice when,in certain situations,the Boardis of the opinion that the direction of an immediateelection will effectuate the policiesof the Act."Under Board policy, the Regional Director is granted dis-cretion to conduct the election and investigate the unfairlabor practice charge afterwards.1211West-Gate Sun HarborCompany,93 NLRB830, 831(1950), citing Co-lumbia Pictures Corporation,81NLRB 1313 (1949);see alsoKorber Hats,Inc.,122 NLRB1000, 1002(1959);Edward J. Schlachter Meat Co.,Inc.,100NLRB 1171 (1952). Cf.Pacemaker Corporation v. N.LR.B.,260 F.2d 880(C.A. 7,1%8).See alsoOwens-Corning Fiberglas Corp. v. N.LR.B.,435 F.2d960 (C.A. 4, 1970).12The Employer citesAmax-Aluminum ExtrusionProducts, Inc., 172NLRB 1401 (1968), in which investigation of unfair labor practices wasconducted between shifts during a split-shift election.Apart from the ob-vious difference between that case and the instant case,the language onwhich the Employer relies, that the laboratory conditions in which electionsshould be conducted can be best accomplished where the conduct of the TRI-CITY LINEN SUPPLYAlthough not specifically relied on in his objections, theEmployer adduced the testimony of Albert Gross that hewas interviewedby theBoard agentthe day before theelection,after the union meeting,regarding the unfair la-bor practice charge.The Employer offered to prove that, asa result of this investigation on the eve of the election,Gross was so confused that,although he had intended tovote against the Union,he cast a blank ballot.The offer ofproof was rejected as having no probative value in view ofthe subjective nature of the proffered testimony. In anycase,there was no claim of impropriety on the part of theBoard agent,except for the timing of the investigation, anditcannot be said that the Regional Director abused hisdiscretion in conducting the investigation when he did.The Objections to the Conduct of the Election are over-ruled in their entirety.I3IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent,set forth in section III,above,occurring in connection with the operations of Re-spondent described in section I, above,have a close, inti-mate,and substantial relationship to trade,traffic,andcommerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving foundthatRespondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(1)of the Act,itwill be recommendedthatRespondent ceaseand desist from such unfairlaborpracticesand from anylike or related practices,and takesuch affirmative actionas may be required to effectuate the policiesof the Act.Upon the basis of theforegoing findingsof fact, andupon the entirerecord in thecase, I herebymake the fol-lowing:CONCLUSIONS OF LAW1.Frank Cifu, sole proprietor of Tri-City Linen Supplyof Riverside,California,is, and at all times material hereinhas been,an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of Section2(2), (6), and (7) of the Act, and the jurisdictional stan-dards of the Board.2.Sales Drivers & Dairy Employees Local 166, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America,the Union herein,is, and atall times material herein has been,a labor organizationwithin the meaning of Section 2(5) of the Act.3.By the coercive interrogation of employees concern-election is kept separate from the investigation of the unfair labor practices,did not preclude the Board from declining to set aside the election on thatground.laRespondent Employer's proposed findings of fact I through 4 and 12are hereby granted;those numbered 5 through 16 are denied.The party'sproposed conclusions of law I and 2 are granted; 3, 4, and 5 are denied.27ing their union membership and sympathies;by pollingemployees on this subject,without observing the necessarysafeguards; by threatening employeeswiththe sale of hisbusiness if they did not renounce their union adherence,while promising that he would continue to operate his busi-ness ifthey abandoned the Union, and bypromising em-ployees increased earnings if they renounced the Union,Respondent has interfered with,restrained,and coercedemployees in the exercise of rights guaranteed in Section7, thereby engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.The unfair labor practices in which Respondent hasbeen found to have engaged are unfair labor practices af-fecting commerce within the meaning of Section 2(6) and(7) of the Act.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record, and pursuantto Section 10(c) of the Act, I hereby issue the followingrecommended:ORDER 14The Respondent, Frank Cifu, sole proprietor of Tri-CityLinen Supply, Riverside, California, his agents, heirs, suc-cessors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion membership and sympathies;polling employees onthe subject of their union affiliation or adherence, withoutobserving the necessary safeguards; threatening employeeswith the sale of his business unless they renounced theirunion adherence,while promising to continue to operatethe business if they abandoned the Union, and promisingemployees increased earnings if they renounced th Union.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of the rightto self-organization, to form,join,or assist Sales Drivers &Dairy Employees Local 166, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization, to bargain col-lectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protectionor to refrain from any or all such activities.2.Take the following affirmative action which, it isfound, will effectuate the policies of the Act:(a)Post at his place of business in Riverside,California,copies of the attached notice marked "Appendix."15 Copiesof this notice, on forms to be furnished by the RegionalDirector for Region 21, after being duly signed byRespondent's authorized representative shall be posted for14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrderherein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.15 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourtof Appeals Enforcing an Order ofthe National Labor Relations Board." 28DECISIONS OF NATIONAL LABOR RELATIONS BOARD60 consecutive days thereafter,in conspicuous places, in-cluding all places where notices to employees are custom-arily posted.Reasonable steps shallbe taken byRespon-dent to ensure that said notices are not altered,defaced, orcovered by any other material.(b)Notifythe Regional Director for Region 21, in writ-ing, within 20 days from receipt of thisOrderwhat stepsRespondent has takento complyherewith.IT IS FURTHER RECOMMENDED that the Employer'sObjec-tions to theConduct ofthe Electionbe overruledin theirentirety,and that the Boardcertifythe results of the elec-tion held onMay 23, 1975.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT coercively interrogate our employeesconcerningtheir union membership and sympathies;poll our employees on the subject of their union affili-ation or adherence;threaten our employees with thesale of our business unlessthey renounce the Union,while promising to continue to operate the business ifthey abandon the Union, or promise our employeesincreased earnings if they renounce the Union.WE WILL NOT in any like or relatedmanner interferewith, restrain, or coerce our employees in the right toself-organization,to form,join, or assist Sales Drivers& Dairy Employees Local 166,International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization,to bargain collectively through representatives of theirown choosing,to engage in concerted activities for thepurpose of mutual aid or protection, or to refrain fromany and all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, in conformity with Section 8(a)(3) of theAct.All ouremployees are free to become,remain,or refrainfrom becoming or remaining members ofthe above labororganization or any other labor organization,except to theextent that such right may be affected by an agreementauthorized by Section 8(a)(3) of the Act.TRI-CITYLINEN SUPPLY